                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             TEXARKANA DIVISION

DERRICK W. SAMS                                                         PLAINTIFF


       v.                           CIVIL NO. 18-4052



NANCY A. BERRYHILL, Commissioner
Social Security Administration                                          DEFENDANT

                                    JUDGMENT

       For reasons stated in the memorandum opinion of this date, the Court hereby affirms

the decision of the Commissioner and dismisses Plaintiff's case with prejudice. The parties

have sixty days from entry of the judgment on the docket in which to appeal.

       IT IS SO ORDERED AND ADJUDGED this 21st day of February 2019.




                                    /s/ Erin L. Wiedemann
                                    HON. ERIN L. WIEDEMANN
                                    UNITED STATES MAGISTRATE JUDGE
